 


109 HR 5125 IH: To amend the Indian Gaming Regulatory Act to provide that the Secretary of the Interior shall not approve a Tribal-State gaming compact under that Act unless the State involved has a State law providing for a gaming master plan that has been approved by the Secretary.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5125 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Costa (for himself and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Indian Gaming Regulatory Act to provide that the Secretary of the Interior shall not approve a Tribal-State gaming compact under that Act unless the State involved has a State law providing for a gaming master plan that has been approved by the Secretary. 
 
 
1.State Gaming Master PlanSection 11(d) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)) is amended— 
(1)in paragraph (1)(B), by striking entity, and and inserting entity and has a State law providing for a gaming master plan that has been approved by the Secretary, and; and 
(2)by adding at the end the following new paragraph:  
 
(10) 
(A)The Secretary is authorized to approve a Tribal-State compact under this Act only if the State in which the gaming activities subject to the compact will be conducted has a State law providing for a gaming master plan that has been approved by the Secretary. 
(B)The Secretary may approve a State gaming master plan only if the plan contains, at a minimum, the following: 
(i)A list of federally recognized Indian tribes with Indian lands within the boundaries of the State and the location of those Indian lands in reference to the Indian Economic Opportunity Zone, if such a zone has been established, and other land in that State on which gaming activities regulated under this Act are conducted. 
(ii)A limit on the number of Tribal-State compacts that the State may approve per year in the 10 years following submission of the plan to the Secretary. 
(iii)A limit on the number of slot machines that will be allowed under the Tribal-State compacts that the State may approve in the 10 years following submission of the plan to the Secretary. 
(iv)A description of the process that the State used to consult with the Indian tribes listed pursuant to clause (i) regarding the criteria set forth pursuant to this subparagraph. 
(v)A description of the process that the State will use to determine civil and criminal jurisdiction regarding gaming activities regulated under this Act. 
(vi)A description of the cost-benefit analysis that the State will use to determine the feasibility of any Tribal-State compact proposed to be entered into under this Act. 
(vii)A description of the process that the State used to allow interested parties to comment on the plan. 
(viii)A description of the process that the State requires for final approval of any new or renewed Tribal-State compact.  
(C)If the Secretary does not approve or disapprove a State gaming master plan before the date that is 30 days after the date on which the plan is submitted to the Secretary for approval, the plan shall be considered to have been approved by the Secretary. 
(D)Nothing in this paragraph shall restrict newly recognized, restored, or landless federally recognized Indian tribes from entering into Tribal-State compact negotiations in accordance with this Act. 
(E)Nothing in this paragraph shall affect Tribal-State compacts that are lawful, valid, and in effect on the date of the enactment of this paragraph..  
 
